Citation Nr: 1342327	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claim was subsequently transferred to the RO in Baltimore, Maryland.

In February 2011, the appellant testified at a Central Office hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In May 2011 and August 2013, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2007 correspondence, the appellant indicated she wanted a local hearing with a VA Regional Office Decision Review Officer (DRO).  In May 2009, the RO mailed a notice addressed to the Veteran to the Veteran and appellant's prior address regarding a scheduled DRO hearing.  The letter was returned to the RO.  In June 2010 the RO mailed a letter to the appellant notifying her of a scheduled DRO hearing.  Unfortunately, the letter listed an incorrect city and zip code and was returned to the RO the same month.  Upon review of the claims file, the Board has not located any record of communication or follow-up letter to the appellant by the RO regarding the requested DRO hearing.  In the August 2013 remand, the Board incorrectly noted that the appellant failed to appear for the scheduled DRO hearing.

In correspondence received in November 2013, the appellant stated that she received a telephone message from a DRO reminding her of a hearing the following week and apparently telling the appellant that she "might actually get a pleasant surprise."  She states that the DRO also advised her that the hearing could be conducted by telephone if she did not want to drive to the RO for the hearing.  The appellant further indicated that she received a message from her service representative assuring her that she would receive a letter regarding a hearing; however, she never received a letter.  Finally, she reported that she received a call several days later from her service representative, stating, "You haven't arrived yet and your [sic] almost half way through your hearing time."  The appellant indicates she was "extremely upset" and still had not received a letter.

The appellant's correspondence reflects that she still desires to testify at a DRO hearing.  Because she did not receive adequate notice of the June 2010 hearing, the case is remanded to allow the RO to schedule a DRO hearing and to provide adequate notice of the hearing to the appellant.  See 38 C.F.R. § 3.103(c) (describing an appellant's right to a hearing by the VA office having original jurisdiction over the claim).

After providing the appellant with an opportunity to testify at a DRO hearing, the RO should readjudicate the claim.  In this regard, the RO should reconsider the appellant's September 2013 correspondence; the copy of her son's May 1999 certificate of death, which was identified as the Veteran's certificate of death by the AMC in the October 2013 supplemental statement of the case (SSOC); and the appellant's assertions regarding the Veteran with respect to the deaths of her son and her previous husband (whose certificate of death is also associated with the claims file). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a hearing before a local Decision Review Officer at the earliest opportunity in accordance with applicable procedures.  The RO must notify the appellant and her representative of the date and time thereof.  If the appellant wishes to withdraw her request for the hearing, that should be done in writing and submitted to the RO.

2.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the appellant's claim for service connection for the cause of the Veteran's death should be readjudicated based on the entirety of the evidence.  The RO should revisit the appellant's September 2013 correspondence, which was accompanied by her son's certificate of death, and her assertions regarding the Veteran with respect to the deaths of her son and her previous husband.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


